DETAILED ACTION
Claims 1-20 are currently pending. Claims 1-20 are rejected under new grounds, as necessitated by Applicant’s amendment filed 10/22/2021. Claims 14-16 are rejected in view of double patenting, but are otherwise allowable over the prior art. A response to Applicant’s Arguments/Remarks can be found at the end of this Office Action. This Office Action is final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims fully encompass the subject matter of the claims of the instant application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/335,224 in view of Hampton et al. (US 3,119,349). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending 
This is a provisional nonstatutory double patenting rejection because the copending application has been allowed but has not been published.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tutzer (US 4,953,472) in view of Henderson (US 2002/0162478 A1) and Hampton et al. (US 3,119,349).
Referring to Claim 1: Tutzer teaches a rail transport system, comprising:
a rail (7); and
a rail vehicle (1), wherein the rail vehicle comprises a vehicle body and a plurality of bogies (3) (Fig. 5),
the plurality of bogies respectively movably straddles the rail (Fig. 4), and the vehicle body is connected to the plurality of bogies and pulled by the plurality of bogies to travel along the rail (Col. 4, lines 31-44); and the vehicle body comprises a plurality of compartments (2, 2a) hinged (4) sequentially along a length direction (F) of the rail, and at least one bogie is disposed on one of the bottom of each of the compartments and a hinging position of neighboring compartments (Fig. 5) (Col. 4, lines 44-61),
wherein the plurality of bogies include a first horizontal wheel and a second horizontal wheel, the first horizontal wheel is mounted onto a bogie frame and firs in a first side of a first rail beam, the second horizontal wheel is mounted onto the bogie frame and fits in at a second side of the second rail beam.
	Tutzer does not specifically teach that the rail is provided with an escape passage. However, Henderson teaches a rail transport system, wherein rail (11) is provided with an escape passage (45, 57) (Para. [0021] and [0022]) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to use a rail with a central escape passage, as taught by Henderson, in order to allow passengers to safely escape a dangerous track area.
Tutzer does not teach that the first and second horizontal wheels are pivotally mounted or first and second horizontal safety wheels that move in synchronization. However, Hampton teaches a rail transport system with first and second pivotally 

Referring to Claim 2: Tutzer further teaches a rail transport system, wherein one bogie (3) is disposed on a hinging position (4) of neighboring compartments (2a) and the neighboring compartments are hinged by sharing the one bogie (Fig. 7).

Referring to Claim 3: Tutzer further teaches a rail transport system, wherein each of compartments (2, 2a) at two ends of the vehicle body is further provided with one unshared bogie (3) (Fig. 5).

Referring to Claim 4: Tutzer further teaches a rail transport system, wherein at least one bogie (3) is disposed on the bottom of each of the compartments (2, 2a) (Fig. 5).

Referring to Claim 5: Tutzer further teaches a rail transport system, wherein the bottom of each of the compartments (2, 2a) is connected to one of the bogies (3) (Fig. 5).

Referring to Claim 6: Tutzer further teaches a rail transport system, wherein the bottom of each of the compartments (2, 2a) is connected to two of the bogies (3) (Fig. 5).

Referring to Claim 8: Tutzer further teaches a rail transport system, wherein the two bogies (3) on the bottom of each of the compartments (2, 2a) are respectively located at two ends of the compartment along the length direction of the rail (Fig. 5).

Referring to Claim 9: Tutzer further teaches a rail transport system, wherein neighboring
compartments (2, 2a) are further flexibly connected (via 4) (Col. 5, lines 17-36) (Fig. 4).

Referring to Claim 10: Tutzer further teaches a rail transport system, wherein neighboring compartments (2, 2a) are flexibly connected (via 19 and 20) at an upper portion (Fig. 1).
	The connection seen in Fig. 1 of Tutzer can be reasonably interpreted as being at an “upper portion” of the railcar relative to the axes 17 and 18 seen in the figure.

Referring to Claim 11: Tutzer further teaches a rail transport system, wherein neighboring compartments (2, 2a) are hinged (via 10-13) at a lower portion (Col. 4, lines 36-44) (Fig. 4) and flexibly connected (via 19 and 20) at an upper portion (Fig. 1).

Referring to Claim 12: Tutzer further teaches a rail transport system, wherein

Tutzer does not specifically teach an escape door. However, Henderson teaches a rail transport system, comprising an escape door (55) that can be opened and closed (Fig. 6) (Para. [0020]),
the escape door (55) is disposed on a surface that is of a compartment at at least one end of the vehicle body (39) along the length direction of the rail and that faces away from the rear of the compartment (Fig. 6),
the escape door (55) comprises a first end and a second end, the first end of the escape door is pivotably mounted onto the corresponding compartment (Fig. 6) (Para. [0020]), and
the second end of the escape door tilts downward and stretches into the escape passage when the escape door is opened (Fig. 6) (Para. [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to use an escape door, as taught by Henderson, in order to allow passengers to safely escape the vehicle area.

Referring to Claim 13: Tutzer in view of Henderson, as applied to claim 12, further teaches a rail transport system, wherein an inner surface of the escape door (Henderson, 55) is provided with a slide rail (Henderson, Fig. 6) (Henderson, Para. [0020]).


Referring to Claim 17: Tutzer does not teach a rail with an escape passage having first and second beams and a weight bearing floor. However, Henderson teaches a rail transport system, wherein the rail comprises:
a first rail beam (19);
a second rail beam (19), wherein the first rail beam and the second rail beam are spaced apart (Fig. 2a); and
a weight bearing floor (45), wherein the weight bearing floor is disposed between the first rail beam and the second rail beam and is connected (via 41, 51) to the first rail beam and the second rail beam (Fig. 2a) (Para. [0019]),
and the escape passage (45, 57) is defined among the first rail beam, the second rail beam, and the weight bearing floor (Fig. 1) (Para. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to use a rail with a central escape passage having first and second beams and a weight bearing floor, as taught by Henderson, in order to allow passengers to safely escape a dangerous track area.

Referring to Claim 18: Tutzer does not teach a rail with an escape passage having first and second beams and a weight bearing floor. However, Henderson teaches a rail transport system, wherein the weight bearing floor comprises:

a support frame (41), wherein the support frame is mounted onto the connection beam (Para. [0018]); and
a support plate (45), wherein the support plate is connected to the support frame and supported by the support frame, and the support plate forms a bottom surface of the escape passage (Fig. 1) (Para. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to use a rail with a central escape passage having a connection beam, a support frame, and a support plate, as taught by Henderson, in order to allow passengers to safely escape a dangerous track area.

Referring to Claim 19: Tutzer does not teach a rail with an escape passage having first and second beams and a support plate. However, Henderson teaches a rail transport system, wherein the support plate (45) and at least one of the first rail beam (19) and the second rail beam (19) are spaced apart in a horizontal direction (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to use a rail with a central escape passage having first and second beams and a support plate, as taught by Henderson, in order to allow passengers to safely escape a dangerous track area.

Referring to Claim 20: Tutzer does not teach a rail with an escape passage having a plurality of connection beams and support plates. However, Henderson teaches a rail transport system, wherein a plurality of connection beams (43) are spaced along the length direction of the rail (Fig. 1) (Para. [0018]), and a plurality of support plates (45) are sequentially connected along the length direction of the rail (Fig. 1) (Para. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to use a rail with a central escape passage having a plurality of connection beams and support plates, as taught by Henderson, in order to allow passengers to safely escape a dangerous track area.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tutzer (US 4,953,472) in view of Henderson (US 2002/0162478 A1), Hampton et al. (US 3,119,349), and Rodet et al. (US 2010/0083866 A1).
Referring to Claim 7: Tutzer does not teach that one bogie on the bottom of each of the compartments is located in the middle of the compartment along the length direction of the rail. However, Rodet teaches a railway vehicle, wherein one bogie (16b) on the bottom of the compartments is located in the middle of the compartment along the length direction of the rail (Fig. 15) (Para. [0193[). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tutzer to add an additional central bogie to each compartment, in order to provide additional support to the compartment in the form of a non-pivoting bogie, which simplifies construction.

Allowable Subject Matter
Claims 14-16 are rejected in view of double patenting, as stated above, but are otherwise allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14 and depending claims 15 and 16, Tutzer in view of Henderson and fails to teach that “the vehicle body further comprises an escape port and an escape cover plate, the escape port is disposed on an inner floor of the compartment at the at least one end, and the escape cover plate collaborates with the escape door and can be disposed on the inner floor of the compartment at the at least one end to enable the escape cover plate to open and close the escape port,” as recited in claim 14. Henderson teaches an escape door and what may be considered an escape port at the end of the vehicle (Fig. 6), but Henderson does not teach an escape cover plate that collaborates with the escape door to open and close an escape port on an inner floor of the compartment at one end. To further modify Henderson in this manner would require improperly modifying a modifying reference and would require an improper degree of hindsight reasoning.

Response to Arguments
Applicant argues that Tutzer in view of Henderson fails to teach first and second pivotably mounted horizontal wheels with corresponding first and second horizontal safety wheels that move in synchronization, as recited in amended claim 1. The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617